DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an order processing component, and a control component in Claim 1, and similarly Claim 7; and a transport component in Claim 4, and similarly Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the order storage zone" in Claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites food selection.
Claim 11;
A method of automated food selection using hyperspectral sensing, the method comprising: 
receiving an order identifying an item; 


based at least on identification of the item, selecting a hyperspectral profile from a set of hyperspectral profiles; 
comparing the sensor output with the selected hyperspectral profile; based at least on the comparison,
 determining whether to select the item for fulfillment of the order; and
 based at least on a determination to select the item for fulfillment of the order, diverting the item to a selection output.
Claim 20;

receiving an order identifying an item, wherein the item comprises a perishable food item; 

based at least on identification of the item, selecting a hyperspectral profile from a set of hyperspectral profiles; 
comparing the sensor output with the selected hyperspectral profile; 
based at least on the comparison, determining whether to select the item for fulfillment of the order; 
based at least on a determination to select the item for fulfillment of the order, diverting the item to a selection output and controlling transport of the item to an automated storage and retrieval system (ASRS);
 based at least on a determination to not select the item for fulfillment of the order, diverting the item to a disposal output and controlling transport of the item to a disposal zone; and 
updating the set of hyperspectral profiles based at least on received feedback or environmental conditions. 
The steps as recited in Claim 11 receiving an order, and selecting a profile based on the item in the order, and comparing a sensor output to the profile, and determining to fulfil the order by diverting it to a selection output.  Claim 20 additionally adds a determination to fulfill or dispose in which transport of the item is to an ASRS and/or a disposal zone and further updating a profile.  That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., sensor to product sensor output).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper i.e., manually receiving the order and performing a profile retrieve and comparison and then fulfil the order manually; further taking an item to an ASRS or to zone can be manually performed by a human and further the same as updating a profile.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e.,  sensor to product sensor output) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic sensor producing generic output). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., (i.e., sensor to product sensor output).  to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Further, Pluvinage (US 2016/0334276 A1) cites in the background the general use of hyper-spectral sensors for food ([0003]).  Further, Voorhies et al. (US 20200278667 A1) cites in the background the general use of robots that have sensors to complete tasks ([0004]).
Regarding Claim 12-19; these claim recites limitations that further define the same abstract idea as noted in Claim 11.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III (US 2020/0030967 A1) in view of Ross et al. (US 2010/0155476 A1) and Kurtoglu et al. (US 2020/0279383 A1).

Regarding Claim 1, and similarly Claim 11;
Goodwin discloses a system for automated food selection using ([0010]-[0012] and [0060] – camera (i.e., sensor)), the system comprising: 
an order processing component operable to receive an order identifying an item ([0010]-[0012] – customer may order the products online);
 a selection component (FIG. 2 and [0012] and [0025], and [0027]) comprising: 
([0012] and [0025]); and 
a picking mechanism ([0027] – arm, vacuum mechanics..., etc.);
a control component (FIG. 2 and [0012] and [0025], and [0027]) operable to:
receive the order from the order processing component ([0012] – products are ordered, a robot may retrieve the products.... the robots may receive product information for each of the ordered products); 
receive the sensor output from the selection component ([0012] and [0025]);
based at least on identification of the item, select ([0013]);
 compare the sensor output with the selected ([0013] - When scanning the products, the robot may compare the scanned code or captured image of the product to known image or know code to confirm that the product is the correct product. The known image or code may be stored within a memory of the robot. In some embodiments the code on the package may act as a pointer to allow the robot to retrieve a known image or code of the product for comparison. In various embodiments, the robot may simply compare data extracted from the code or image to data stored in a database, either in the robot's memory or a remote computing location, to determine that the picked product is the ordered product); and 
based at least on the comparison, determine whether to select the item for fulfillment of the order, wherein the picking mechanism is operable to divert the item to a selection output based at least on a determination to select the item for fulfillment of the order ([0013] - When scanning the products, the robot may compare the scanned code or captured image of the product to known image or know code to confirm that the product is the correct product. The known image or code may be stored within a memory of the robot. In some embodiments the code on the package may act as a pointer to allow the robot to retrieve a known image or code of the product for comparison. In various embodiments, the robot may simply compare data extracted from the code or image to data stored in a database, either in the robot's memory or a remote computing location, to determine that the picked product is the ordered product and [0015] - Once the robot has determined it has picked the correct product, the robot may transport the product to a bin assigned to the order. If the robot has multiple products for the same customer, the robot may place the products in a bin assigned to the customer's order. If the robot has products for multiple customers, the robot may place each product for a specific order in a bin assigned to the respective orders. The bins may be attached to the robot or the bins may be located in a staging area or other pickup area for the customer to retrieve and/or pay for the product).
Goodwin fails to explicitly disclose ...using hyperspectral sensing, the system comprising: 
a first hyperspectral sensor operable to sense a reflection from the item and produce a sensor output based at least on the reflection; 
a control component operable to:
...select a hyperspectral profile from a set of hyperspectral profiles
compare the sensor output with the selected hyperspectral profile.
However, in an analogous art, Ross teaches ...using (Ross, FIG. 1 – Identification Unit/Identification Module/Detector and [0005] – terahertz radiation analyzer... to produce spectral information), the system comprising: 
a first (Ross, [0005] and [0020] - In the present exemplary embodiment, the detector 138 is fed with a portion of the laser energy simultaneously with its emission, and at the same time receives the consequent reflection of the terahertz radiation from the object under examination); 
a control component operable to:
...select a (Ross, [0005] – the analyzer match[es] this against stored spectral information for known objects (i.e., profiles))
compare the sensor output with the selected (Ross, [0005] – proper match (i.e., compare)).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Ross to the sensing of Goodwin to include using , the system comprising: a first the reflection; a control component operable to: ...select a 
One would have been motivated to combine the teachings of Ross to Goodwin to do so as it provides / allows accurate identification of produce and other items (Ross, [0003]-[0004]).
	Further in an analogous art, Kurtoglu teaches use of hyperspectral sensors for comparison of objects (Kurtoglu, Abstract and [0076] and [0090]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Ross to the sensing of Goodwin and Ross to include use of hyperspectral sensors for comparison of objects.
One would have been motivated to combine the teachings of Kurtoglu to Goodwin and Ross to do so as it provides / allows for simplifying require for object recognition via computer vision application (Kurtoglu, [0026]).

Regarding Claim 2, and similarly Claim 12;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin further discloses concepts of wherein the selection component(FIG. 2 and [0012] and [0025], and [0027]).
Kurtoglu further teaches... comprises a light source positioned to produce the reflection from the item (Kurtoglu, [0028] and [0090]).
Similar rationale and motivation is noted for the combination of Kurtoglu to Goodwin and Ross and Kurtoglu as per Claim 1, above.

Regarding Claim 4;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin further discloses a transport component operable to transport the item to an order storage zone, wherein the transport component is further operable to transport the item from an inventory zone to the selection component (FIG. 2 and [0012] – robot (i.e., transport) ... shelf (i.e., inventory zone) and [0015] – bin (i.e., order storage zone)and  [0027] – arms... vacuum... ((i.e., part of the transport and composes the selection component)).  i.e., reasonable construction as consistent with Applicant’s Specification [0021].

Regarding Claim 5, and similarly Claim 14;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin further discloses wherein the transport component is further operable to transport the selection component with the item to the order storage zone (FIG. 2 and [0012] – robot (i.e., transport) ... shelf (i.e., inventory zone) and [0015] – bin (i.e., order storage zone)and  [0027] – arms... vacuum... (i.e., part of the transport and composes the selection component)).  i.e., reasonable construction as consistent with Applicant’s Specification [0021].

Regarding Claim 6, and similarly Claim 15;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin further discloses wherein the order storage zone comprises an automated storage and retrieval system (ASRS) (FIG. 2 and [0012] – robot (i.e., transport) ... shelf (i.e., inventory zone) and [0015] – bin (i.e., order storage zone) and  [0027] – arms... vacuum... (i.e., part of the transport and composes the selection component)).  i.e., reasonable construction the robot is an ASRS.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III (US 2020/0030967 A1) in view of Ross et al. (US 2010/0155476 A1) and Kurtoglu et al. (US 2020/0279383 A1) and further in view of Barnes et al. (US 2009/03118815 A1).

Regarding Claim 3, and similarly Claim 13;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin further discloses concepts of wherein the selection component (FIG. 2 and [0012] and [0025], and [0027]).
Goodwin and Ross and Kurtoglu fails to explicitly disclose wherein the selection component further comprises at least one additional sensor operable to contribute additional sensor data to the sensor output, and wherein the additional sensor is selected from the list consisting of: a second hyperspectral sensor positioned at a different viewing angle than the first hyperspectral sensor relative to the item, and an optical camera.
Barnes, further teaches wherein [as] component further comprises at least one additional sensor operable to contribute additional sensor data to the sensor output, and wherein the additional sensor is selected from the list consisting of: a second hyperspectral sensor positioned at a different viewing angle than the first hyperspectral sensor relative to the item, and an optical camera (Barners, FIG. 2A and [0014] - In some embodiments, the apparatus further includes a sensor other than a hyperspectral sensor. In some embodiments, the other sensor is a digital camera, a LIDAR sensor, or a terahertz sensor).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Barnes to the sensing of Goodwin and Ross and Kurtoglu to include wherein [as] component further comprises at least one additional sensor operable to contribute additional sensor data to the sensor output, and wherein the additional sensor is selected from the list consisting of: a second hyperspectral sensor positioned at a different viewing angle than the first hyperspectral sensor relative to the item, and an optical camera
One would have been motivated to combine the teachings of Barnes to Goodwin and Ross and Kurtoglu to do so as it provides / allows a powerful and robust systems and methods for collecting, analyzing, and using hyperspectral information to diagnose and treat subject (Barnes, [0008]).

Claim(s) 7, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III (US 2020/0030967 A1) in view of Ross et al. (US 2010/0155476 A1) and Kurtoglu et al. (US 2020/0279383 A1) and further in view of Almogy et al. (US 2019/0152634 A1).

Regarding Claim 7, and similarly Claim 16;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin further disclose wherein the order processing component... ([0010]-[0012] – customer may order the products online);
Ross further teaches concepts of ...select a (Ross, [0005] – the analyzer match[es] this against stored spectral information for known objects (i.e., profiles))
is further operable to identify a ripeness preference and wherein the control component is further operable to select the hyperspectral profile based at least on the ripeness preference.
Similar rationale and motivation is noted for the combination of Kurtoglu to Goodwin and Ross and Kurtoglu as per Claim 1, above.
Goodwin and Ross and Kurtoglu fail to explicitly disclose is further operable to identify a ripeness preference and wherein the control component is further operable to select the hyperspectral profile based at least on the ripeness preference.
However, in an analogous art, Almogy teaches concepts of is further operable to identify a ripeness preference and wherein the control component is further operable to select the hyperspectral profile based at least on the ripeness preference ([0272] - Systems according to embodiments may utilize machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback and [0520]-[0523] - That optical inspection may be for visible wavelengths, multiple wavelengths (multi-spectral imaging), or may include other than visible wavelengths (hyperspectral imaging)... The product is then routed by automation control 3310 to a particular carousel 3312 based upon considerations such as its freshness, expected shelf life, and popularity. A separate AI degradation model 3314 may predict the progression of the stored product through its freshness lifecycle (e.g., as harvested, pre-ripe, ripe, overripe, not usable). This degradation model can ensure that only products of an accurately predicted freshness, are ultimately dispensed to the customer according to his or her preferences and [0546] - [0546] Clause 10C. A method as in Clause 8C further comprising: prior to receiving the consumer input, separating the perishable product item into a freshness grouping based upon the freshness state and a consumer preference stored in the database.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogy to the sensing of Goodwin and Ross and Kurtoglu to include is further operable to identify a ripeness preference and wherein the control component is further operable to select the hyperspectral profile based at least on the ripeness preference.
One would have been motivated to combine the teachings of Almogy to Goodwin and Ross and Kurtoglu to do so as it provides / allows a powerful and robust systems and methods for ensure that only products of an accurately predicted freshness, are ultimately dispensed to the customer according to his or her preference (Almogy, [0523]).

Regarding Claim 9, and similarly Claim 18;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin and Ross and Kurtoglu fail to explicitly disclose further comprising: a hyperspectral profile update component operable to update the set of hyperspectral profiles based at least on received feedback or environmental conditions 
However, in an analogous art, Almogy teaches concepts of further comprising: a hyperspectral profile update component operable to update the set of hyperspectral profiles based at least on received feedback or environmental conditions ([0272] - Systems according to embodiments may utilize machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback and [0520]-[0523] - That optical inspection may be for visible wavelengths, multiple wavelengths (multi-spectral imaging), or may include other than visible wavelengths (hyperspectral imaging)... The product is then routed by automation control 3310 to a particular carousel 3312 based upon considerations such as its freshness, expected shelf life, and popularity. A separate AI degradation model 3314 may predict the progression of the stored product through its freshness lifecycle (e.g., as harvested, pre-ripe, ripe, overripe, not usable). This degradation model can ensure that only products of an accurately predicted freshness, are ultimately dispensed to the customer according to his or her preferences and [0546] - [0546] Clause 10C. A method as in Clause 8C further comprising: prior to receiving the consumer input, separating the perishable product item into a freshness grouping based upon the freshness state and a consumer preference stored in the database.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogy to the sensing of Goodwin and Ross and Kurtoglu to include concepts of further comprising: a hyperspectral profile update component operable to update the set of hyperspectral profiles based at least on received feedback or environmental conditions.
One would have been motivated to combine the teachings of Almogy to Goodwin and Ross and Kurtoglu to do so as it provides / allows a powerful and robust systems and methods for ensure that only products of an accurately predicted freshness, are ultimately dispensed to the customer according to his or her preference (Almogy, [0523]).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III (US 2020/0030967 A1) in view of Ross et al. (US 2010/0155476 A1) and Kurtoglu et al. (US 2020/0279383 A1) and further in view of High et al. (US 2018/0215545 A1) and Examiner’s Official Notice and Almogy et al. (US 2019/0152634 A1).

Regarding Claim 8, and similarly Claim 17;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin and Ross and Kurtoglu fail to disclose further comprising: a disposal zone, wherein the picking mechanism is further operable to divert the item to a disposal output based at least on a determination to not select the item for fulfillment of the order, and wherein the transport component is further operable to transport the item to the disposal zone.
However, in an analogous art, High teaches further comprising: ... wherein the picking mechanism is further operable to divert the item to a disposal output based at least on a determination to not select the item for fulfillment of the order, and wherein the transport component is further operable to transport the item [for discarding] (High, [0063]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of High to the sensing of Goodwin and Ross and Kurtoglu to include further comprising: ... wherein the picking mechanism is further operable to divert the item to a disposal output based at least on a determination to not select the item for fulfillment of the order, and wherein the transport component is further operable to transport the item [for discarding].
One would have been motivated to combine the teachings of High to Goodwin and Ross and Kurtoglu to do so as it provides / allows an automated fulfillment system with automatic integrated exception handling (High, [0013]).
Further, the examiner takes Examiner’s Official Notice that it is notoriously old and well known to discard items into a disposal zone (i.e., trash).  For example if a perishable is bad it is usually discarded into trash.  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the discarding of Goodwin and Ross and Kurtoglu and High to include the EON.
One would have been motivated to combine the teachings of EON to Goodwin and Ross and Kurtoglu to do so as it provides / allows correct disposal of perishable items.  

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III (US 2020/0030967 A1) in view of Ross et al. (US 2010/0155476 A1) and Kurtoglu et al. (US 2020/0279383 A1) and further in view of High et al. (US 2018/0215545 A1).

Regarding Claim 9, and similarly Claim 19;
Goodwin and Ross and Kurtoglu to disclose the system to Claim 1.
Goodwin and Ross and Kurtoglu fail to disclose wherein the item comprises a perishable food item..
However, in an analogous art, High teaches wherein the item comprises a perishable food item. (High, [0040] and [0047] and [0063]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of High to the sensing of Goodwin and Ross and Kurtoglu to include wherein the item comprises a perishable food item.
One would have been motivated to combine the teachings of High to Goodwin and Ross and Kurtoglu to do so as it provides / allows an automated fulfillment system with automatic integrated exception handling (High, [0013]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, III (US 2020/0030967 A1) in view of Ross et al. (US 2010/0155476 A1) and Kurtoglu et al. (US 2020/0279383 A1) and High et al. (US 2018/0215545 A1) and Examiner’s Official Notice and Almogy et al. (US 2019/0152634 A1).

Regarding Claim 20;
Goodwin discloses one or more computer storage devices having computer-executable instructions stored thereon, which, on execution by a computer (FIG. 2 and 4), cause the computer to perform operations comprising: 
receiving an order identifying an item, wherein the item comprises a perishable food item ([0010]-[0012] – customer may order the products online); 
receiving sensor output from a ([0012] and [0025]);
based at least on identification of the item, selecting ([0013]);
comparing the sensor output with the selected ([0013]);
based at least on the comparison, determining whether to select the item for fulfillment of the order ([0013] - When scanning the products, the robot may compare the scanned code or captured image of the product to known image or know code to confirm that the product is the correct product. The known image or code may be stored within a memory of the robot. In some embodiments the code on the package may act as a pointer to allow the robot to retrieve a known image or code of the product for comparison. In various embodiments, the robot may simply compare data extracted from the code or image to data stored in a database, either in the robot's memory or a remote computing location, to determine that the picked product is the ordered product and [0015] - Once the robot has determined it has picked the correct product, the robot may transport the product to a bin assigned to the order. If the robot has multiple products for the same customer, the robot may place the products in a bin assigned to the customer's order. If the robot has products for multiple customers, the robot may place each product for a specific order in a bin assigned to the respective orders. The bins may be attached to the robot or the bins may be located in a staging area or other pickup area for the customer to retrieve and/or pay for the product);
based at least on a determination to select the item for fulfillment of the order, diverting the item to a selection output and controlling transport of the item to an automated storage and retrieval system (ASRS) ((FIG. 2 and [0012] – robot (i.e., transport) ... shelf (i.e., inventory zone) [0013] - When scanning the products, the robot may compare the scanned code or captured image of the product to known image or know code to confirm that the product is the correct product. The known image or code may be stored within a memory of the robot. In some embodiments the code on the package may act as a pointer to allow the robot to retrieve a known image or code of the product for comparison. In various embodiments, the robot may simply compare data extracted from the code or image to data stored in a database, either in the robot's memory or a remote computing location, to determine that the picked product is the ordered product and [0015] - Once the robot has determined it has picked the correct product, the robot may transport the product to a bin assigned to the order. If the robot has multiple products for the same customer, the robot may place the products in a bin assigned to the customer's order. If the robot has products for multiple customers, the robot may place each product for a specific order in a bin assigned to the respective orders. The bins may be attached to the robot or the bins may be located in a staging area or other pickup area for the customer to retrieve and/or pay for the product and [0015] – bin (i.e., order storage zone) and  [0027] – arms... vacuum... (i.e., part of the transport and composes the selection component)).  i.e., reasonable construction the robot is an ASRS.).
Good win fails to explicitly disclose
receiving sensor output from a hyperspectral sensor, wherein the sensor output is based at least on a reflection from the item 
based at least on identification of the item, selecting a hyperspectral profile from a set of hyperspectral profiles; 
comparing the sensor output with the selected hyperspectral profile
 based at least on a determination to not select the item for fulfillment of the order, diverting the item to a disposal output and controlling transport of the item to a disposal zone; and 
updating the set of hyperspectral profiles based at least on received feedback or environmental conditions
However, in an analogous art, Ross teaches receiving sensor output from a (Ross, FIG. 1 – Identification Unit/Identification Module/Detector and [0005] – terahertz radiation analyzer... to produce spectral information] and [0020] - In the present exemplary embodiment, the detector 138 is fed with a portion of the laser energy simultaneously with its emission, and at the same time receives the consequent reflection of the terahertz radiation from the object under examination); 
based at least on identification of the item, selecting a  (Ross, [0005] – the analyzer match[es] this against stored spectral information for known objects (i.e., profiles))
comparing the sensor output with the selected (Ross, [0005] – proper match (i.e., compare)).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Ross to the sensing of Goodwin to include using receiving sensor output from a ; based at least on identification of the item, selecting a ; comparing the sensor output with the selected 
One would have been motivated to combine the teachings of Ross to Goodwin to do so as it provides / allows accurate identification of produce and other items (Ross, [0003]-[0004]).
	Further in an analogous art, Kurtoglu teaches use of hyperspectral sensors for comparison of objects (Kurtoglu, Abstract and [0076] and [0090]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Ross to the sensing of Goodwin and Ross to include use of hyperspectral sensors for comparison of objects.
One would have been motivated to combine the teachings of Kurtoglu to Goodwin and Ross to do so as it provides / allows for simplifying require for object recognition via computer vision application (Kurtoglu, [0026]).
However, in an analogous art, High teaches based at least on a determination to not select the item for fulfillment of the order, diverting the item to a disposal output and controlling transport of the item to [discard] (High, [0063]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of High to the sensing of Goodwin and Ross and Kurtoglu to include based at least on a determination to not select the item for fulfillment of the order, diverting the item to a disposal output and controlling transport of the item to [discard]
One would have been motivated to combine the teachings of High to Goodwin and Ross and Kurtoglu to do so as it provides / allows an automated fulfillment system with automatic integrated exception handling (High, [0013]).
Further, the examiner takes Examiner’s Official Notice that it is notoriously old and well known to discard items into a disposal zone (i.e., trash).  For example if a perishable is bad it is usually discarded into trash.  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the discarding of Goodwin and Ross and Kurtoglu and High to include the EON.
One would have been motivated to combine the teachings of EON to Goodwin and Ross and Kurtoglu to do so as it provides / allows correct disposal of perishable items.  
Finally, in an analogous art, Almogy teaches concepts of updating the set of hyperspectral profiles based at least on received feedback or environmental conditions ([0272] - Systems according to embodiments may utilize machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback and [0520]-[0523] - That optical inspection may be for visible wavelengths, multiple wavelengths (multi-spectral imaging), or may include other than visible wavelengths (hyperspectral imaging)... The product is then routed by automation control 3310 to a particular carousel 3312 based upon considerations such as its freshness, expected shelf life, and popularity. A separate AI degradation model 3314 may predict the progression of the stored product through its freshness lifecycle (e.g., as harvested, pre-ripe, ripe, overripe, not usable). This degradation model can ensure that only products of an accurately predicted freshness, are ultimately dispensed to the customer according to his or her preferences and [0546] - [0546] Clause 10C. A method as in Clause 8C further comprising: prior to receiving the consumer input, separating the perishable product item into a freshness grouping based upon the freshness state and a consumer preference stored in the database.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Almogy to the sensing of Goodwin and Ross and Kurtoglu and High and EON to include concepts of updating the set of hyperspectral profiles based at least on received feedback or environmental conditions.
One would have been motivated to combine the teachings of Almogy to Goodwin and Ross and Kurtoglu and High and EON to do so as it provides / allows a powerful and robust systems and methods for ensure that only products of an accurately predicted freshness, are ultimately dispensed to the customer according to his or her preference (Almogy, [0523]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627